Dismissed and Memorandum Opinion filed March 4, 2004








Dismissed and Memorandum Opinion filed March 4, 2004.
 
In The
 
Fourteenth Court of Appeals
____________
 
NO. 14-04-00137-CR
____________
 
MELVIN WAYNE WILLIAMS,
Appellant
 
V.
 
THE STATE OF
TEXAS, Appellee
 

 
On Appeal from the
21st District Court
Burleson County,
Texas
Trial Court Cause No. 12,372
 

 
M E M O R A N D U M   O P I N I O N
After a plea of guilty, appellant was placed on deferred
adjudication probation on June 17, 2003. 
The State moved to revoke probation and adjudicate the deferred
sentence.  After signing a judicial
confession, a stipulation of evidence, and a plea bargain, appellant was
convicted of the offense of indecency with a child and was sentenced on August
18, 2003, to nine years= incarceration in the Texas Department of Criminal Justice,
Institutional Division  No timely motion
for new trial was filed.  Appellant=s notice of appeal was not filed until
January 16, 2004.




A defendant=s notice of appeal must be filed within thirty days after
sentence is imposed when the defendant has not filed a motion for new
trial.  See Tex. R. App. P. 26.2(a)(1).  A notice of appeal which complies with the
requirements of Rule 26 is essential to vest the court of appeals with
jurisdiction.  Slaton v. State,
981 S.W.2d 208, 210 (Tex. Crim. App. 1998). 
If an appeal is not timely perfected, a court of appeals does not obtain
jurisdiction to address the merits of the appeal.  Under those circumstances it can take no action
other than to dismiss the appeal.  Id.
Accordingly, the appeal is ordered dismissed.
 
PER CURIAM
Judgment rendered and Memorandum
Opinion filed March 4, 2004.
Panel consists of Justices Fowler,
Edelman, and Seymore.
Do Not Publish C Tex. R. App. P. 47.2(b).